Citation Nr: 1615626	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for right foot plantar fasciitis with pes planus, status post fasciotomy, currently rated as 20 percent disabling.
 
2.  Entitlement to an increased initial rating for left foot plantar fasciitis with pes planus, status post fasciotomy, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active military service from March 2007 to October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Subsequent to the issuance of that rating decision, jurisdiction was transferred to the RO in Nashville, Tennessee.

By way of a March 2011 rating decision, the RO awarded the Veteran an initial rating of 20 percent for right foot plantar fasciitis with pes planus, status post fasciotomy and an initial rating of 10 percent for left foot plantar fasciitis with pes planus, status post fasciotomy.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The Board remanded the Veteran's claims in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's appeal to the Board dated August 2010, she indicated that she wanted a hearing before a member of the Board.  The Veteran was scheduled for a Travel Board hearing before a member of the Board in August 2011.  In advance of the Travel Board hearing, the Veteran indicated, commemorated in an August 2011 Report of General Information form, that she would not be able to attend the hearing and, as such, the Travel Board hearing was rescheduled.  The Veteran was rescheduled for a Travel Board hearing for November 2011.  On the date of the Travel Board hearing, but subsequent to the scheduled time of the hearing, the Veteran's representative submitted a letter detailing that the Veteran was unable to make the hearing because she was stuck in traffic for two hours.  The Veteran's representative requested that the Veteran be scheduled for another Travel Board hearing.  Based on the Veteran's prompt explanation of her absence at the November 2011 Travel Board hearing and her accompanying request for a rescheduled Travel Board hearing, she was to be afforded the opportunity to participate in such a hearing and the Board remanded in December 2013 for such hearing to be scheduled.  Inexplicably, the Veteran's claims have been recertified to the Board without any indication in the record that the Veteran was scheduled for a Board hearing and without indication of a withdrawal of her request.  The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).  Thus, the Board must remand again for the Veteran to be afforded a Board hearing.  See 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in her claims file.  Once the Veteran has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




